 

 

€e:

(iu SDC Sn ve
yDocuR™ #2 RT
i

 

 

 

 

 

 

oy ee nO are "AG UM MTILED |
UNITED STATES DISTRICT COURT i Dac #
SOUTHERN DISTRICT OF NEW YORK eN,
wn x [pDAE Fe
UNITED STATES OF AMERICA : a
: 11 Cr, 499 (LAP)
v. .

NICHOLAS MICENA ORDER

 

LORETTA A. PRESKA, Senior United States District Judge:

The Government shall respond to Defendant Nicholas Micena’s

motion for an amended judgment [dkt. no. 25] no later than

February i5, 2020.

The Clerk of the Court shall mail a copy of this order to

Nicholas Micena.

. SO ORDERED.

Dated: New York, New York

January {3, 2020

 

LORE? A A, ZAC.
Senior United States District Judge

 

 

 
